DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10927269. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 24 are to be found in patent claim 1 (as the application claim 24 fully encompasses patent claim 1).  The difference between the application claim 24 and the patent claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 24.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 24 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "including bifunctional and/or trifunctional free-radical curing monomers" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "including bifunctional and/or trifunctional free-radical curing monomers" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27, 28, 29, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 27, 28, and 29 state that the composition contains only a resin (claim 4), only an oligomer (claim 5), or both (claim 6).  However, claim 1 requires one or more oligomers and one or more resins.  Therefore, the listed claims do not further limit claim 1, from which they depend.
Claim 46 states that the composition contains an inert resin at a level up to 10% and an oligomer at a level up to 10%.  The broadest reasonable interpretation of this concentration range includes 0% and claim 1, from which it depends, requires the presence of both compounds.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-26 and 29-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2016/0137857).
With regards to claims 24 and 29, Zhang teaches an energy curable composition (abstract) that is an ink printed on a substrate such as a label (0010) (reading on an adhesive).  Zhang teaches the composition to be curable using ultraviolet light (0010) or with a light emitting diode (LED) energy source (0032) and to contain a monofunctional monomer or oligomer and combinations thereof (0042 and claim 1), an inert thermoplastic resin (0040), and a photoinitiator (0064).  Zhang further teaches the mixture to be mixed until the components are homogeneous (0140) (reading on the components being soluble in one another).
With regards to claim 25, Zhang further teaches the composition to contain multifunctional monomers (0057) which includes di(meth)acrylates and tri(meth)acrylates (0058) and being present in an amount of less than 20% (0057).
With regards to claim 26, Zhang further teaches the composition to contain multifunctional monomers (0057) which includes di(meth)acrylates and tri(meth)acrylates (0058) and being present in an amount of less than 10% (0057).
With regards to claim 30, Zhang teaches the glass transition temperature of the monomer/oligomer to be from 10 to 100 (0042) and the glass transition temperature of the thermoplastic resin to be from 20 to 100 (0051).  The glass transition temperature that is within 40% of the monomer is from 6 to 140.  Therefore, the glass transition temperature of the oligomer and resin are within the claimed range.
With regards to claim 31, Zhang teaches the glass transition temperature of the monomer/oligomer to be from 10 to 100 (0042) and the glass transition temperature of the thermoplastic resin to be from 20 to 100 (0051).  The glass transition temperature that is within 10% of the monomer is from 9 to 110.  Therefore, the glass transition temperature of the oligomer and resin are within the claimed range.
With regards to claim 32, Zhang is silent on the glass transition temperature.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components and claimed glass transition temperatures of the components are present in the art, the claimed physical properties relating to the glass transition temperature are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 33, Zhang teaches a preferred thermoplastic resin to be Laropal A81 (as applicants cite in the specification as reading on the claimed molecular weight and being an aldehyde resin) (0052).
With regards to claim 34, Zhang teaches the amount of thermoplastic resin to be from 1 to 10% (0053).
With regards to claim 35, Zhang teaches a preferred thermoplastic resin to be Laropal A81 (as applicants cite in the specification as reading on the claimed molecular weight and a glass transition temperature of 73°C) (0052).
With regards to claims 36 and 37, Zhang teaches the oligomer to be CN131 (0140) (as applicants cite in the specification as being a preferred oligomer having a glass transition temperature of 4°C, being an aromatic monoacrylate oligomer, and, also having the other claimed properties of molecular weight and viscosity).
With regards to claim 38, Zhang teaches the monofunctional monomers to include aromatic acrylate monomers, alkyl methacrylates, alkoxylated acrylates, tetrahydrofurfuryl acrylate, and alkoxylated tetrahydrofurfuryl acrylate (0049).
With regards to claim 39, Zhang teaches the difunctional monomer to include aliphatic diacrylates and aliphatic dimethacryaltes (0058).
With regards to claim 40, Zhang teaches the multifunctional monomer to include trimethylol propane trimethacrylate, trimethyolol propane triacrylate, ethoxylated (3) trimethylol propane triacrylate, and ethoxylated (6) trimethylol propane triacrylate (0059).
With regards to claim 41, Zhang teaches a monomer to have a molecular weight of less than 750 grams/mole and a viscosity of 150 cp or less (0027).
With regards to claims 42 and 43, Zhang teaches the composition to includes 80 to 99% of monomers (0045).
With regards to claim 44, Zhang teaches the monomers to include isobornyl acrylate (0049).
With regards to claim 45, Zhang teaches the composition to contains one or more inhibitors (0038), wetting agents (0094), defoamer, and wax (0094).
With regards to claim 46, Zhang teaches the composition to include from 80-99% of monomer/oligomer (0045) with the amount of monomer: oligomer being from 1:100 to 100:1 (0047), and the amount of thermoplastic resin to be from 1 to 10% (0053)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763